PER CURIAM:
On June 13,1989 claimant was operating her 1981 Mercury Cougar on State Route 10, Lincoln County, when her vehicle struck a deer. She seeks compensation for personal injury and property damage which she incurred as a result of the accident.
Claimant testified that she was traveling south on State Route 10 on the day of the accident. Her speed was approximately 30 miles per hour. It was raining and the roads were slippery. A deer appeared at the hood of her vehicle and her vehicle struck it. she alleges negligence on respondent's part due to the absence of warning signs cautioning drivers about the presence of deer.
The Court has found in the past that respondent is not negligent for accidents concerning wild animals. Bailey vs. Department of Natural Resources, (CC-86-438, December 3, 1987). Respondent cannot be held accountable for accidents involving wild animals. Accordingly, the Court denies the claim.
Claim is disallowed.